601 New Jersey Avenug, NW. Suite 620 |By 5/26/2020, the parties shall file either a proposed stipulation of

Case 7:18-cv-09307-VB Document 154 Filed 05/12/20 Page 1 of 2
Case 7:18-cv-09307-VB Document 153 Filed 05/12/20 Page 1 of 2
APPLICATION GRANTED.

 

All deadlines in this case are stayed through 5/22/2020.

WASHINGTON, DC OFFICE

Washinaron, DE20001 dismissal or a further update regarding the status of settlement.
TEL: (202) 875-8000
Pax: (202) 844-3500 Chambers will mail a copy of this Order to pro se defendant Carl F.

Marin at the address on the docket.

Via ECE |
Honorable Vincent L. BYeo ORDERED:

United States District Jud
Southern District of New Vid
300 Quarropas Street, Ro ; ;
: . Vincent L. Briccetti, U.S.D.J.
White Plains, New York oa
ite Plains, New York May 12, 2020

Re: United States of America v. Marin, et al. (SDNY 18-9307)

 

 

 

 

Dear Judge Briccetti:

We represent Carla Marin and the Estate of Ana Beatriz Marin (collectively the “Estate
Defendants”) in the above-referenced action. We write to notify the Court that the Estate
Defendants have reached a settlement in principle with Plaintiff, the United States, to resolve this
action. |

We also write to respectfully request that the Court stay this action through and including
May 22, 2020 to allow time for the parties to finalize their settlement agreement, and that all
pending deadlines in this case, including for the Estate Defendants’ response to the United States’
motion to appoint a receiver, be tolled during the pendency of the stay. While the Estate Defendants
are aware of this Court’s notice that it would “not further extend the Estate Defendants’ time to
oppose the [receiver] motion,” Doc. No. 152, the Estate Defendants respectfully request that the
Court allow the deadline for the Estate Defendants’ response to be tolled during the requested stay
so that the Estate Defendants are not required to expend resources responding to a motion that will
likely become moot upon the anticipated finalization of the settlement agreement.

HI

 
 

H

 

' The Estate Defendants have also reached a settlement in principle of its state estate tax debt with defendant,
the State of New York, which was added as a party that may claim an interest in the properties that are the subject of
the United States’ foreclosure claim. The Court entered a stipulation and order allowing the State of New York to
refrain from active participation in this matter. Doc. Nos. 145, 146. Even though it is not actively participating in
this action, the State of New York also consents to the requested stay.

irfiea |
ho cent f
Case 7:18-cv-09307-VB Document 154 Filed 05/12/20 Page 2 of 2
Case 7:18-cv-09307-VB Document 153 Filed 05/12/20 Page 2 of 2

This case was previously stayed pending settlement negotiations from October 28, 2019
through December 26, 2019, The Estate Defendants, with the consent of the United States, also
sought a stay of discovery in March 2020, which the Court denied; however, the Court
subsequently entered a revised civil case discovery plan and scheduling order that extended
discovery deadlines. Counsel for the Estate Defendants have conferred with the United States,
which consents to the requested stay, Defendant Carl Marin, also consents to the requested relief.

sepea

rae

SH: te ph hel ON oe. x a

Stephen A. Josey
Megan L. Brackney
sjosey@kflaw.com

ce:

Samuel Dolinger (counsel for the United States) (via ECF)
Carl Marin (via email)
